Remarks
This office action is in response to the amendment filed on 12/14/2021.
Claim 10 has been cancelled.
Claims 1, 4, 7-8, 11-12, 15 and 18 have been amended.
Objection to claims 1-20 is withdrawn in view of Applicant’s amendment.
The 35 U.S.C. 112 rejection to claims 8, 10-11, and 15 is withdrawn in view of Applicant’s amendment.
Claim 21 has been added with entering Examiner’s Amendment listed below.
Claims 1-9, and 11-21 are allowed with entering Examiner’s Amendment listed below.
Allowed claims 1-9, and 11-21 are numbered as 1-20.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Ms. Derrick W. Toddy (Reg#:74,591) on 3/17/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A computer-implemented method comprising:
receiving an input representing a web page, the page comprising a plurality of HTML (HyperText Markup Language) elements;
analyzing an HTML Document Object Model (DOM) of the web page, wherein analyzing the HTML DOM comprises: 
identifying at least a first container and a second container within the web page by traversing through the web page using DOM scraping, wherein each of the first container and the second container comprises at least one mechanism for receiving user input;
analyzing one or more first-level relationships having a direct relationship between HTML elements  within at least one of the first container and the second container, and 
analyzing one or more second-level relationships between the first container and [[a]]the second container;
extracting from the DOM the  HTML elements within the first and second containers;
processing the extracted  HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, wherein the processing is based at least in part on the analyzed one or more first-level relationships and the analyzed one or more second-level relationships;
the predicted test steps and the analyzed one or more first-level relationships and the analyzed one or more second-level relationships, at least one prediction for at least one test case scenario ; and
converting the at least one prediction into: 
a set of human-readable instructions, and 
a set of machine-readable instructions.

7. (Currently Amended) The computer-implemented method of claim 1, wherein the extracted HTML  elements comprise a plurality of mechanisms for receiving user input.
.  
8. (Currently Amended) The computer-implemented method of claim 7, wherein generating the prediction comprises determining one or more potential user actions for [[the]] one or more of the plurality of user input mechanisms.


12. (Currently Amended) A computing system comprising:
one or more memories; 
one or more processors coupled to the one or more memories; and

receiving an input representing the web page, the page comprising a plurality of HTML(HyperText Markup Language) elements;
analyzing an HTML Document Object Model (DOM) of the web page, wherein analyzing the HTML DOM comprises: 
identifying at least a first container and a second container within the web page by traversing through the web page using DOM scraping, wherein each of the first container and the second container comprises at least one mechanism for receiving user input;
analyzing one or more first-level relationships having a direct relationship between HTML elements  within at least one of the first container and the second container, and 
analyzing one or more second-level relationships between the first container and [[a]]the second container;
extracting from the DOM the  HTML elements within the first and second containers;
 HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, wherein the processing is based at least in part on the analyzed one or more first-level relationships and the analyzed one or more second-level relationships;
generating, based on the predicted test steps and the analyzed one or more first-level relationships and the analyzed one or more second-level relationships, at least one prediction for at least one test case scenario ; and
converting the at least one prediction into: 
a set of human-readable instructions, and 
a set of machine-readable instructions.

18. (Currently Amended) A computer-implemented method comprising:
receiving an input representing a web page, the page comprising a plurality of HTML (HyperText Markup Language) elements;
analyzing an HTML Document Object Model (DOM) of the web page, wherein analyzing the HTML DOM comprises: 
identifying at least a first container and a second container within the web page by traversing through the web page using DOM scraping, wherein each of the first container and the second container comprises at least one mechanism for receiving user input;
having a direct relationship between HTML elements  within at least one of the first container and the second container, and 
analyzing one or more second-level relationships between the first container and [[a]]the second container;
extracting from the DOM the  HTML elements within the first and second containers;
processing the extracted  HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, wherein the processing is based at least in part on the analyzed one or more first-level relationships and the analyzed one or more second-level relationships;
generating, based on the predicted test steps and the analyzed one or more first-level relationships and the analyzed one or more second-level relationships, a plurality of predictions for test case scenarios ;
receiving a user selection of at least one of the plurality of predictions; and
converting the at least one selected prediction into: 
a set of human-readable instructions comprising a test case document, and
a set of machine-readable instructions comprising an automation script.



Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Zhang (Yan Zhang, US2013/0346948A1) discloses the claimed limitation/steps for receiving an input representing a web page, the page comprising a plurality of HTML elements; analyzing an HTML of the web page including analyzing one or more first-level relationships which has a direct relationship between HTML elements within webpage, analyzing one or more second-level relationships between webpages; extracting the plurality of HTML elements; generating, based on the processing the extracted plurality of HTML elements, at least one prediction for at least one/a plurality of test case scenario  from the processed HTML elements; and converting the at least one prediction into: a set of human-readable instructions, and a set of machine-readable instructions.  
Zhang does not explicitly disclose the limitation about identifying at least a first container and a second container within the web page by traversing through the web 
However, Bhagavathiammal discloses analyzing the HTML DOM and extracting from the DOM the plurality of HTML elements.
Zhang modified by Bhagavathiammal does not explicitly disclose the limitation about identifying at least a first container and a second container within the web page by traversing through the web page using DOM scarping, wherein each of the first and second container comprising at least one mechanism for receiving user input, analyzing one or more first-level relationships which has a direct relationship between HTML elements within each of the first container and the second container and processing the extracted plurality of HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, and generating at least one prediction for at least one test case scenario based on the predicted test steps and the analyzed one or more first-level relationships and one or more second-level relationships.

However, the combination of Zhang, Bhagavathiammal, and Arbon does not explicitly disclose the limitation about identifying at least a first container and a second container within the web page by traversing through the web page using DOM scarping, wherein each of the first and second container comprising at least one mechanism for receiving user input, analyzing one or more first-level relationships which has a direct relationship between HTML elements within each of the first container and the second container and generating at least one prediction for at least one test case scenario based on the predicted test steps and the analyzed one or more first-level relationships and one or more second-level relationships.

Therefore, in view of the recited computer-implemented method with the specific limitation about “identifying at least a first container and a second container within the web page by traversing through the web page using DOM scraping, wherein each of the first container and the second container comprises at least one mechanism for receiving user input”, “analyzing one or more first-level relationships having a direct relationship between HTML elements within at least one of the first container and the second container, and analyzing one or more second-level relationships between the first container and second container”, and “processing the extracted HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, wherein the processing is based at least in part on the analyzed one or more first-level 

Moreover, in view of recited computing system including one or more memories and processors for performing specific operations/limitations: “identifying at least a first container and a second container within the web page by traversing through the web page using DOM scraping, wherein each of the first container and the second container comprises at least one mechanism for receiving user input”, “analyzing one or more first-level relationships having a direct relationship between HTML elements within at least one of the first container and the second container, and analyzing one or more second-level relationships between the first container and second container”, and “processing the extracted HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, wherein the processing is based at least in part on the analyzed one or more first-level relationships and the analyzed one or more second-level relationships”, and “generating, based on the predicted test steps and the analyzed one or more first-level relationships and the analyzed one or more 

Further in view of the recited another computer-implemented method with the specific limitation about the specific limitation about “identifying at least a first container and a second container within the web page by traversing through the web page using DOM scraping, wherein each of the first container and the second container comprises at least one mechanism for receiving user input”, “analyzing one or more first-level relationships having a direct relationship between HTML elements within at least one of the first container and the second container, and analyzing one or more second-level relationships between the first container and second container”, and “processing the extracted HTML elements utilizing a machine learning algorithm to predict test steps for the extracted HTML elements, wherein the processing is based at least in part on the analyzed one or more first-level relationships and the analyzed one or more second-level relationships”, and “generating, based on the predicted test steps and the analyzed one or more first-level relationships and the analyzed one or more second-level relationships, at least one prediction for at least one test case scenario” in claim 18, which does not appear to be suggested/taught by any combination of Zhang, Bhagavathiammal, and Arbon reference. Therefore, such specific limitation and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorthi et al., (US2010/0180256A1) discloses a method to generate test case based on analyzing software requirement specifications.
Palaparthi et al., (US2008/0115114A1) discloses a method for generating test case by parsing software code and generating test parameters/test code.
Sudhakaran et al., (US11,074,160B2) discloses a method for automated test script generation by parsing DOM object to check for field names and types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z. W./
Examiner, Art Unit 2192
/S. SOUGH/SPE, Art Unit 2192